Hunt, Justice.
Henry Balom killed R. T. Ferguson by beating him with a metal pipe, and then robbed him. He was convicted of malice and felony murder, and burglary, and sentenced to life imprisonment for murder, with a 20-year consecutive sentence for burglary.1
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Crawford v. State, 245 Ga. 89, 90 (263 SE2d 131) (1980).
2. The trial court did not abuse its discretion by denying the defendant’s motion for continuance. The defendant’s bare allegation that the trial court’s denial of that motion resulted in ineffective assistance at trial presents nothing for our review. See Supreme Court Rule 45; Chastain v. State, 260 Ga. 789 (2) (400 SE2d 329) (1991); Strickland v. Washington, 466 U. S. 668, 695-696 (104 SC 2052, 80 LE2d 674) (1984); Williams v. State, 258 Ga. 281, 286 (7) (368 SE2d 742) (1988).
3. We find no error requiring reversal in the defendant’s remaining enumerations.

Judgment affirmed.


Clarke, C. J., Bell, P. J., Benham, Fletcher and Sears-Collins, JJ., concur.


 The defendant committed the crimes on April 1, 1987. The case remained unsolved until the summer of 1991, when the county sheriff reopened the investigation as a result of new information he had received. The Wilcox County Grand Jury indicted the defendant on August 26,1991, for malice murder, felony murder (burglary as the underlying felony), armed robbery and burglary. Following a jury trial on December 10 and 11, 1991, the trial court directed a verdict in defendant’s favor on the armed robbery charge, and defendant was convicted on all other counts. The trial court merged the convictions for malice murder and felony murder, sentenced the defendant to life for the murder, and ordered an additional 20-year sentence on the burglary charge. The court reporter certified the record on February 25, 1992. Defendant’s motion for new trial, filed December 31, 1991, and amended March 24, 1992, was denied on March 30,1992. He filed his notice of appeal on April 13,1992. The case was docketed in this court on April 29, 1992, and orally argued on June 29, 1992.